


116 HR 718 IH: To designate the Federal building located at 158–15 Liberty Avenue in Jamaica, Queens, New York, as the “Floyd H. Flake Federal Building”.
U.S. House of Representatives
2019-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 718
IN THE HOUSE OF REPRESENTATIVES

January 23, 2019
Mr. Meeks introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To designate the Federal building located at 158–15 Liberty Avenue in Jamaica, Queens, New York, as the Floyd H. Flake Federal Building.

 
1.DesignationThe Federal building located at 158–15 Liberty Avenue in Jamaica, Queens, New York, shall be known and designated as the Floyd H. Flake Federal Building. 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Floyd H. Flake Federal Building.  

